Exhibit 10.1

 

 

AMENDMENT NUMBER ONE TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT AND
WAIVER OF DEFAULTS

 

This AMENDMENT NUMBER ONE TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT
AND WAIVER OF DEFAULTS (this “Amendment”), dated as of December 31, 2014, is
entered into by and among Bridge Bank, National Association (“Lender”), on the
one hand, and Selectica, Inc., a Delaware corporation (“Selectica”), and
Selectica Sourcing Inc., a Delaware corporation (“Sourcing,” together with
Selectica, each a “Borrower,” and collectively “Borrowers”) on the other hand,
with reference to the following facts:

 

A.     Borrowers and Lender previously entered into that certain Amended and
Restated Business Financing Agreement, dated as of July 25, 2014 (as amended,
the “Agreement”);

 

B.     Borrowers are in default of the provision of the Agreement set forth in
the table set forth on Schedule A attached hereto, as at the dates indicated in
such Schedule (the “Existing Defaults”);

 

C.     Borrowers have requested that Lender (1) waive the Existing Defaults, (2)
make certain amendments to the Agreement; and

 

D.     Lender has agreed with such requests, subject to the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

 

1.     Defined Terms. All initially capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Agreement.

 

2.     Amendments to Section 4.12. Section 4.12 is hereby amended and restated
in its entirety as follows:

 

 

4.12

Maintain Borrowers' financial condition as follows in accordance with GAAP
(except to the extent modified by the definitions herein):

 

 

(a)

An Asset Coverage Ratio shall not be less than 2.00 to 1.00, tested as of the
end of each month, beginning with the month ended October 31, 2014.

 

 

(b)

EBITDA to not negatively deviate by more than 20% of the projections approved by
Borrowers’ boards of directors with respect to the fiscal quarter ending
December 31, 2014.

 

3.     Amendments to Section 12.1.

 

 

(a)

The following defined term is hereby deleted in its entirety:

 

“Current Ratio”

 

 

(b)

The following new defined terms are hereby added to Section 12.1 of the
Agreement in alphabetical order:

 

“Asset Coverage Ratio” means (i) the sum of (a) Borrowers’ unrestricted cash
maintained on deposit at Lender (or subject to a control agreement in form and
substance reasonably acceptable to Lender in its sole discretion) (excluding
proceeds of Cash-Secured Advances) plus (b) Eligible Receivables (as reported on
the most recent borrowing base certificate), divided by (ii) the Obligations
(excluding Cash-Secured Advances).

 

 
1

--------------------------------------------------------------------------------

 

 

“EBITDA” means, with respect to the Borrowers on a consolidated basis, the sum
of (a) net profit, plus (b) interest, plus (c) depreciation, plus (d)
amortization, plus (d) stock compensation expense, each as defined in accordance
with GAAP.

 

4.     Amendment to Exhibit A. Exhibit A to the Agreement is hereby amended and
restated in its entirety as set forth in Schedule B attached hereto.

 

5.     Waiver of Existing Defaults. Upon the terms and subject to the conditions
set forth in this Amendment, Lender hereby waives the Existing Defaults. This
waiver of the Existing Defaults shall be effective only in this specific
instance and for the specific purpose for which it is given, and shall not
entitle Borrowers to any other or further waiver in any similar or other
circumstances.

 

6.     Conditions Precedent to Effectiveness of Amendment. The effectiveness of
this Amendment and the waiver of the Existing Defaults set forth in Section 5
above are subject to and contingent upon the fulfillment of each and every one
of the following conditions to the satisfaction of Lender:

 

(a)     Lender shall have received this Amendment, duly executed by Borrowers;

 

(b)     Lender shall have received an amendment fee in the amount of $12,500,
which fee shall be fully-earned and non-refundable;

 

(c)     After giving effect to this Amendment, no Event of Default or Default
shall have occurred and be continuing; and

 

(d)     After giving effect to this Amendment, all of the representations and
warranties set forth herein and in the Agreement shall be true, complete and
accurate in all respects as of the date hereof (except for representations and
warranties which are expressly stated to be true and correct as of the date of
the Agreement).

 

7.     Representations and Warranties. In order to induce Lender to enter into
this Amendment, each Borrower hereby represents and warrants to Lender that:

 

(a)     After giving effect to this Amendment, no Event of Default or Default is
continuing;

  

(b)     After giving effect to this Amendment, all of the representations and
warranties set forth in the Agreement and in the Agreement are true, complete
and accurate in all respects (except for representations and warranties which
are expressly stated to be true and correct as of the date of the Agreement);
and

 

(c)     This Amendment has been duly executed and delivered by Borrowers, and
the Agreement continues to constitute the legal, valid and binding agreements
and obligations of Borrowers, enforceable in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors’ rights generally.

 

8.     Counterparts; Telefacsimile Execution. This Amendment may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

 

 
2

--------------------------------------------------------------------------------

 

 

9.     Integration. The Agreement as amended by this Amendment constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and thereof, and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.

 

10.     No Other Waiver. The execution of this Amendment and the acceptance of
all other agreements and instruments related hereto shall not be deemed to be a
waiver of any Default or Event of Default (other than the Existing Defaults),
whether or not known to Lender and whether or not existing on the date of this
Amendment.

 

11.     Release.

 

(a)     Each Borrower hereby absolutely and unconditionally releases and forever
discharges Lender, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which any Borrower has had, now has or has made claim to have against
any such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown. Each Borrower certifies that it has read the
following provisions of California Civil Code Section 1542:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

(b)     Each Borrower understands and acknowledges that the significance and
consequence of this waiver of California Civil Code Section 1542 is that even if
it should eventually suffer additional damages arising out of the facts referred
to above, it will not be able to make any claim for those damages. Furthermore,
each Borrower acknowledges that it intends these consequences even as to claims
for damages that may exist as of the date of this release but which it does not
know exist, and which, if known, would materially affect its decision to execute
this Agreement, regardless of whether its lack of knowledge is the result of
ignorance, oversight, error, negligence, or any other cause.

 

12.     Reaffirmation of the Agreement. The Agreement as amended hereby remains
in full force and effect.

 

[remainder of page intentionally left blank]

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first hereinabove written.

 

 

SELECTICA, INC.,

 

a Delaware corporation

                 

By

     

Name:

     

Title:

                     

SELECTICA SOURCING INC.,

 

a Delaware corporation

                 

By

     

Name:

     

Title:

                     

BRIDGE BANK, NATIONAL ASSOCIATION

                 

By

     

Name:

     

Title:

   

 

 

Amendment Number One to Amended and Restated Business Financing Agreement and
Waiver of Defaults